                                                                             Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 1 of 26



                                                                     1    Jonathan D. Miller (Bar No. 220848)
                                                                          jonathan@nshmlaw.com
                                                                     2
                                                                          Alison M. Bernal (Bar No. 264629)
                                                                     3    alison@nshmlaw.com
                                                                          NYE, STIRLING, HALE & MILLER, LLP
                                                                     4
                                                                          33 West Mission Street, Suite 201
                                                                     5    Santa Barbara, California 93101
                                                                          Telephone: (805) 963-2345
                                                                     6
                                                                          Facsimile: (805) 284-9590
                                                                     7
                                                                          Attorneys for Plaintiff and the Class
                                                                     8
                                                                     9    [Additional Counsel Listed on Signature Page]
                                                                    10                         UNITED STATES DISTRICT COURT
                                                                    11                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                    12
NYE,, STIRLING, HALE & MILLER




                                                                          MATTHEW LEBOEUF, individually on              CASE NO.:
                                SANTA BARBARA, CALIFORNIA 93101
                                33 WEST MISSION STREET, SUITE 201




                                                                    13    behalf of himself and all others similarly
                                                                          situated, and Does (1-100) on behalf of
                                                                    14    themselves and all others similarly           CLASS ACTION COMPLAINT
                                                                    15    situated,
                                                                                                                        JURY TRIAL DEMANDED
                                                                    16                 Plaintiffs,
                                                                    17          v.
                                                                    18    NVIDIA Corporation,
                                                                    19                 Defendant.
                                                                    20
                                                                    21
                                                                    22         Plaintiff Matthew LeBoeuf (hereinafter “Plaintiff”), individually and on
                                                                    23   behalf of all others similarly situated, by his attorneys, alleges the following upon
                                                                    24   information and belief, except for those allegations pertaining to Plaintiff, which are
                                                                    25   based on personal knowledge:
                                                                    26                               NATURE OF THE ACTION
                                                                    27         1.     This is a nationwide class action brought on behalf of all consumers
                                                                    28   who purchased graphics cards incorporating the NVIDIA GeForce RTX 2080 Ti
                                                                                                                  1
                                                                          CLASS ACTION COMPLAINT                                              Case No.
                                                                               Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 2 of 26



                                                                    1   graphics processing units (“GPU”) (hereinafter “RTX 2080 graphics cards”), which
                                                                    2   Defendant NVIDIA Corporation (“Defendant” or “NVIDIA”) sold based on the
                                                                    3   misleading representations that the RTX 2080: 1) provides “6X the performance of
                                                                    4   previous-generation graphics cards”; 2) is “light years ahead” of other cards; 3)
                                                                    5   provides “ultra-cool and quiet performance”; and 4) that “powerful NVIDIA
                                                                    6   Turing™ GPU architecture, breakthrough technologies, and 11 GB of next-gen,
                                                                    7   ultra-fast GDDR6 memory make it the world’s ultimate gaming GPU.”1
                                                                    8            2.     However, Defendant’s advertising and marketing campaign is false,
                                                                    9   deceptive, and misleading. The RTX 2080 graphics cards do not deliver “up to 6X
                                                                   10   the performance of previous-generation graphics cards,” and suffer from an
                                                                   11   undisclosed flaw that causes the graphics cards to fail at an alarming rate. As a
                                                                   12   result, consumers paid from $799 to $1199 for the 2080 series of graphics cards that
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   suffer from a variety of issues ranging from lack of promised performance, visual
                                                                   14   anomalies on the user’s computer screen, the user’s computer crashing entirely, and,
                                                                   15   in one case, even catching fire.
                                                                   16            3.     Having purchased graphics cards that suffer from this defect, Plaintiff
                                                                   17   and Class members suffered injury in fact, and a loss of money or property as a
                                                                   18   result of Defendant’s conduct in designing, manufacturing, distributing, and selling
                                                                   19   defective graphics cards. NVIDIA has failed to remedy this harm and has earned,
                                                                   20   and continues to earn, substantial profit from selling the defective RTX 2080
                                                                   21   graphics cards.
                                                                   22            4.     Defendant’s conduct violated and continues to violate, inter alia,
                                                                   23   consumer protection statutes and its express and implied warranties. Defendant has
                                                                   24   been and continues to be unjustly enriched. Accordingly, Plaintiff brings this action
                                                                   25   against Defendant on behalf of himself and Class Members who purchased the RTX
                                                                   26
                                                                   27
                                                                        1
                                                                            See, https://www.nvidia.com/en-us/geforce/graphics-cards/rtx-2080-ti/ (last accessed
                                                                   28   May 7, 2019).
                                                                                                                       2
                                                                            CLASS ACTION COMPLAINT                                                          Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 3 of 26



                                                                    1   2080 during the applicable statute of limitations period (the “Class Period”).
                                                                    2                              JURISDICTION AND VENUE
                                                                    3         5.     This Court has subject matter jurisdiction over this action pursuant to
                                                                    4   28 U.S.C.§ 1332(d) because there are more than 100 class members and the
                                                                    5   aggregate amount in controversy exceeds $5,000,000, exclusive of interest, fees, and
                                                                    6   costs, and at least one Class member is a citizen of a state different from Defendant.
                                                                    7   This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C.
                                                                    8   § 1367.
                                                                    9         6.     This Court has personal jurisdiction over Defendant because Defendant
                                                                   10   maintains its headquarters in California, has sufficient minimum contacts with
                                                                   11   California, or has otherwise purposely availed itself of the markets in California
                                                                   12   through the promotion, marketing, and sale of its products and services in California
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   to render the exercise of jurisdiction by this Court permissible under traditional
                                                                   14   notions of fair play and substantial justice.
                                                                   15         7.     Venue is proper under 28 U.S.C. § 1391(a) because (1) Defendant is
                                                                   16   subject to personal jurisdiction in this District because it is headquartered in this
                                                                   17   District, (2) Defendant does substantial business in this District, and (3) a substantial
                                                                   18   part of the events or omissions giving rise to these claims occurred in this District.
                                                                   19   Defendant engaged in the extensive promotion, marketing, distribution, and sales of
                                                                   20   the products at issue in this District.
                                                                   21                                             PARTIES
                                                                   22         Plaintiff
                                                                   23         8.     Plaintiff is an individual consumer who, at all times material hereto,
                                                                   24   was a resident of Tarrant County, Texas
                                                                   25         9.     Plaintiff is an avid player of video games and wanted to purchase a
                                                                   26   video card which would improve his computer’s graphics performance “6x” when
                                                                   27   he played games.
                                                                   28         10.   Plaintiff had seen multiple advertisements touting the “6x” increase in
                                                                                                                  3
                                                                         CLASS ACTION COMPLAINT                                                      Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 4 of 26



                                                                    1   performance and power of the RTX 2080 graphics card. Since Plaintiff had
                                                                    2   previously been pleased with a presumably less powerful GTX1080 card, he sought
                                                                    3   out Defendant’s product at his local Best Buy.
                                                                    4         11.      Plaintiff read and relied upon Defendant’ representations regarding the
                                                                    5   RTX 2080’s superior quality and performance.
                                                                    6         12.      Plaintiff saw the representations on Defendant’s website that stated the
                                                                    7   RTX 2080 graphics card will provide “6X the performance of previous-generation
                                                                    8   graphics cards;” 2) is “light years ahead” of other cards; 3) provides “ultra-cool and
                                                                    9   quiet performance;” and 4) that “powerful NVIDIA Turing™ GPU architecture,
                                                                   10   breakthrough technologies, and 11 GB of next-gen, ultra-fast GDDR6 memory
                                                                   11   make it the world’s ultimate gaming GPU.” Additionally, Plaintiff watched the
                                                                   12   launch event of August 20, 2018, and relied upon the representations made by
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Nvidia CEO Jensen Huang during the presentation.
                                                                   14         13.      Plaintiff purchased the card on or about September 20, 2018 at Best
                                                                   15   Buy in Garland, Texas, and installed it in his computer to replace his GTX 1080.
                                                                   16         14.      Rather than a “6x performance increase,” Plaintiff experienced a
                                                                   17   decrease in performance compared to the GTX 1080 card he had purchased three
                                                                   18   years prior.
                                                                   19         15.      In an attempt to address the issues, Plaintiff engaged in multiple chat
                                                                   20   sessions with Defendant, reinstalled the hardware and required software drivers and
                                                                   21   updates, adjusted his computer to conform to all of Defendant’s proposed settings,
                                                                   22   yet still experienced diminished performance.
                                                                   23         16.      In contrast to his previous card, he experienced the following with the
                                                                   24   RTX 2080: stuttering of graphics during rendering, random artifacts and graphics
                                                                   25   corruption, dramatic and random frame rate drops, and “blue and black screens of
                                                                   26   death.” Games that Plaintiff played successfully with the outdated GTX 1080 now
                                                                   27   became unplayable.
                                                                   28         17.      Plaintiff was unaware of the defect described herein prior to his
                                                                                                                     4
                                                                         CLASS ACTION COMPLAINT                                                            Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 5 of 26



                                                                    1   purchase of the graphics card. Had Defendant disclosed such material facts, Plaintiff
                                                                    2   would not have purchased the RTX 2080 or paid the price that he did.
                                                                    3           Defendant
                                                                    4           18.   Defendant NVIDIA Corporation is a corporation organized and
                                                                    5   existing under the laws of the State of Delaware. Its principal place of business and
                                                                    6   headquarters is at 2701 San Tomas Expressway, Santa Clara, California 95050.
                                                                    7   Defendant NVIDIA researched, designed, developed, and marketed the RTX 2080.
                                                                    8   NVIDIA is a publicly-traded company with a market capitalization of $12.13
                                                                    9   billion, annual revenue of $4.13 billion, and an annual EBITDA of $735 million.
                                                                   10           19.   The market for discrete graphics cards is a duopoly, which NVIDIA
                                                                   11   dominates. As of Q3 2013, NVIDIA captured 64.5% of the market, while its
                                                                   12   competitor Advanced Micro Devices, Inc. (“AMD”) captured only 35.5%.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13           20.   Defendant NVIDIA ships its products, including the GTX 2080, to
                                                                   14   manufacturers, purchasers, resellers, and distributors in and from California,
                                                                   15   maintains a direct sales force in California, sells in retail outlets in California, and
                                                                   16   creates the specifications and advertisements for its products, including its website
                                                                   17   where it specifically discusses the specifications of the GTX 2080 and makes the
                                                                   18   representations discussed herein regarding the performance and quality of the GTX
                                                                   19   2080.
                                                                   20                                   FACTUAL BACKGROUND
                                                                   21           Graphics Cards
                                                                   22           21.   Graphics cards, as the name suggests, are computer components that
                                                                   23   allow a computer to output graphics to a computer display.
                                                                   24           22.   When images are rendered for output on a display device like a
                                                                   25   computer monitor, they are arranged in a series of tiny dots called pixels. An
                                                                   26   arrangement of pixels in an X and Y format constitutes a “Resolution.” For
                                                                   27   example, a popular resolution, 1920x1080, is arranged as a grid of pixels that
                                                                   28   number 1,920 in width and 1,080 in height, for a total of slightly over 2 million total
                                                                                                                 5
                                                                         CLASS ACTION COMPLAINT                                                        Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 6 of 26



                                                                    1   pixels. Other resolutions may have more or less pixels. The higher the pixels, the
                                                                    2   more graphics card power is needed.
                                                                    3         23.    Each time the display changes – through moving a mouse, opening a
                                                                    4   program, watching a movie, playing a computer game, etc. – some or all of the
                                                                    5   pixels must be updated. In the case of computer games and animation, the
                                                                    6   “minimum standard” for acceptable viewing is a refresh rate of at least 60 frames, or
                                                                    7   pictures, per second. In the case of 1920x1080 resolution, this means that up to 2
                                                                    8   million pixels may need to be updated 60 times per second, for approximately 124
                                                                    9   million pixels updated every second.
                                                                   10         24.    Rendering graphics is often computationally expensive. Historically,
                                                                   11   graphics were rendered with a computer’s main CPU and RAM (“random access
                                                                   12   memory”), which would update each pixel when necessary. However, the
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   disadvantage to this method is that rendering graphics occupies these components,
                                                                   14   which are simultaneously executing the operating system, and many other programs.
                                                                   15   Accordingly, commingling these tasks on the computer’s main CPU and RAM may
                                                                   16   reduce the computer’s performance system-wide, and the quality of graphics that
                                                                   17   can be displayed at an acceptable frame rate is limited.
                                                                   18         25.    Graphics cards take the burden of complex graphics off the primary
                                                                   19   processor (CPU) that operates the computer and drives everyday tasks. Over time,
                                                                   20   these graphics cards have become very complex and powerful and are essentially
                                                                   21   computers themselves. A graphics card has its own memory, power regulators,
                                                                   22   cooling system, and can have robust input/output capabilities that can be altered by
                                                                   23   the manufacturer to increase performance or add features such as the “6x faster
                                                                   24   performance” claimed by NVIDIA.
                                                                   25         26.    The advantage of using discrete graphics cards is that the computer’s
                                                                   26   main CPU and RAM are not occupied with rendering graphics, which improves
                                                                   27   performance system-wide. Additionally, discrete graphics cards, like the RTX 2080,
                                                                   28   can output graphics substantially faster than a computer’s main CPU and RAM
                                                                                                                    6
                                                                         CLASS ACTION COMPLAINT                                                   Case No.
                                                                               Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 7 of 26



                                                                    1   alone, given that the software used is specifically engineered for the task.
                                                                    2            27.    Furthermore, modern graphics cards like the RTX 2080 support a host
                                                                    3   of advanced graphical features for 3D applications that would not otherwise be
                                                                    4   achievable using the CPU and RAM alone, including anti-aliasing, anisotropic
                                                                    5   texture filtering, ambient occlusion, motion blur, tessellation, high dynamic range
                                                                    6   (HDR), high-resolution textures, detailed shadows, and post processing, among
                                                                    7   many others.
                                                                    8            28.    This means that games run at faster frame rates with more graphics
                                                                    9   card features. Animation and 3D based design and work applications will also run
                                                                   10   faster, and overall system performance is increased.
                                                                   11            NVIDIA’s Marketing of the RTX 2080
                                                                   12            29.    NVIDIA announced the RTX 2080 on August 20, 2018. NVIDIA
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   marketed the RTX 2080 cards as capable of “6X the performance of previous-
                                                                   14   generation graphics cards;” “light years ahead” of other cards; providing “ultra-cool
                                                                   15   and quiet performance;” and represented that the RTX 2080 was a “powerful
                                                                   16   NVIDIA Turing™ GPU architecture, breakthrough technologies, and 11 GB of
                                                                   17   next-gen, ultra-fast GDDR6 memory make it the world’s ultimate gaming GPU.”2
                                                                   18            30.    NVIDIA sold the RTX 2080 cards directly to consumers for $799.00 to
                                                                   19   $1,199, substantially more than NVIDIA’s earlier GTX 1080Ti graphics cards.
                                                                   20            The Failure of the RTX 2080 Graphics Cards
                                                                   21            31.    Despite NVIDIA’s representations regarding the quality and
                                                                   22   performance of the RTX 2080, and the high price point, complaints began flooding
                                                                   23   the internet concerning the performance and stability of the RTX 2080 cards.
                                                                   24            32.    Specifically, users complained of “artifacting” (visual anomalies and
                                                                   25   distortions in the graphics), severe lag in rendering graphics (lag is when the
                                                                   26   graphics do not look “smooth” because the system cannot produce enough frames
                                                                   27
                                                                   28   2
                                                                            https://www.nvidia.com/en-us/geforce/graphics-cards/rtx-2080-ti/
                                                                                                                       7
                                                                            CLASS ACTION COMPLAINT                                                        Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 8 of 26



                                                                    1   per second), dropped frames (where out of 60 frames in a second the computer is
                                                                    2   unable to produce one or more frames), blue-screen and black screens (both
                                                                    3   indicative of a critical system failure when running the Windows operating system)
                                                                    4   and even complete hardware failure. In one instance, a user even reported that his
                                                                    5   RTX 2080 Ti graphics card caught fire.3
                                                                    6         33.    For weeks, NVIDIA failed to address or even acknowledge the rampant
                                                                    7   failure of the RTX 2080 graphics cards, leaving users to speculate over its cause.
                                                                    8   Many complaints noted that the cards failed after prolonged periods of use, that the
                                                                    9   cards worked properly only after a cooling-off period, or that the problems were
                                                                   10   more prevalent in cards that used cheaper cooling solutions, leading some to suggest
                                                                   11   the ultimate issue was overheating memory.4
                                                                   12         34.    NVIDIA responded to complaints about the failure of the cards by
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   sending consumers replacement cards, but these replacement cards suffered from
                                                                   14   similar issues.5
                                                                   15         35.    The complaints regarding the RTX 2080 became so rampant that
                                                                   16   NVIDIA temporarily stopped selling the product.6
                                                                   17         36.    Finally, in mid-November 2018, NVIDIA quietly provided a vague
                                                                   18   explanation for the issues, posting in its forums that “limited test escapes from early
                                                                   19   boards caused the issues some customers have experienced with RTX 2080 Ti
                                                                   20   Founders Edition.”7 “Test escape” is a general term for a defect that is not detected
                                                                   21
                                                                   22
                                                                        3
                                                                   23     https://www.hardocp.com/news/2018/11/14/evga_2080_ti_xc_catches_fire_in_spec
                                                                        tacular_fashion/
                                                                   24   4
                                                                          https://www.tomshardware.com/news/rtx-2080-ti-gpu-defects-launch,37995.html
                                                                        5
                                                                   25     https://mybroadband.co.za/news/hardware/285404-major-problems-with-nvidias-
                                                                        high-end-graphics-cards.html
                                                                   26   6
                                                                          https://www.pcbuildersclub.com/en/2018/11/broken-gpus-nvidia-apparently-no-
                                                                   27   longer-sells-the-rtx-2080-ti/
                                                                        7
                                                                          https://www.notebookcheck.net/NVIDIA-admits-a-few-early-RTX-2080-Ti-
                                                                   28   Founders-Edition-cards-managed-to-escape-QA.362546.0.html
                                                                                                                8
                                                                          CLASS ACTION COMPLAINT                                                Case No.
                                                                               Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 9 of 26



                                                                    1   in product testing and is found by a customer. Test escapes can occur because of
                                                                    2   both hardware and human error. In other words, NVIDIA admitted that the still-
                                                                    3   unidentified underlying cause for the issues with the RTX 2080 graphics cards made
                                                                    4   it past quality control into the hands of consumers. NVIDIA’s statement, which,
                                                                    5   upon information and belief, is the only explanation offered by Defendant, does not
                                                                    6   provide any insight into what the specific issue that caused the RTX 2080 failures or
                                                                    7   how many cards were affected.
                                                                    8           37.      Upon information and belief, NVIDIA never disclosed to consumers
                                                                    9   the underlying problems with the RTX 2080 graphics cards that led to their high rate
                                                                   10   of failure, nor what steps were taken, if any, to fix those problems.
                                                                   11           38.      Upon information and belief, consumers have continued to complain
                                                                   12   about the RTX 2080 graphics cards which continue to fail at a high rate.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13           39.      Defendant failed to replace consumers’ RTX 2080 graphics cards with
                                                                   14   non-defective cards and offer full compensation required under federal and state
                                                                   15   law.
                                                                   16           40.      As an immediate, direct, and proximate result of Defendant’s false,
                                                                   17   misleading, and deceptive representations and omissions, Defendant injured Plaintiff
                                                                   18   and the Class members in that they:
                                                                   19                 a. Paid a sum of money for RTX 2080 graphics cards that were not what
                                                                   20                    Defendant represented;
                                                                   21                 b. Paid a premium price for RTX 2080 graphics cards that were not what
                                                                   22                    Defendant represented;
                                                                   23                 c. Were deprived of the benefit of the bargain because the RTX 2080
                                                                   24                    graphics cards they purchased were different from what Defendant
                                                                   25                    warranted;
                                                                   26                 d. Were deprived of the benefit of the bargain because the RTX 2080
                                                                   27                    graphics cards they purchased had less value than what Defendant
                                                                   28                    represented; and
                                                                                                                      9
                                                                         CLASS ACTION COMPLAINT                                                         Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 10 of 26



                                                                    1               e. Used a product that was of a different quality than what Defendant
                                                                    2                  promised.
                                                                    3         41.      Had Defendant not made the false, misleading, and deceptive
                                                                    4   representations and omissions, Plaintiff and the Class members would not have been
                                                                    5   willing to pay the same amount for the graphics cards they purchased, and,
                                                                    6   consequently, Plaintiff and the Class members would not have been willing to
                                                                    7   purchase the Products. Consequently, Plaintiff and the Class members have suffered
                                                                    8   injury in fact and lost money as a result of Defendant’s wrongful conduct.
                                                                    9                                  CLASS ALLEGATIONS
                                                                   10         42.      Plaintiff brings this suit as a class action pursuant to Rules 23(a) and
                                                                   11   23(b)(3) of the Federal Rules of Civil Procedure on behalf of all individuals and
                                                                   12   businesses throughout the nation who purchased an RTX 2080 graphics card during
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   the Class Period. Excluded from the Class is Defendant, any person, firm, trust,
                                                                   14   corporation, officer, director, or other individual or entity in which Defendant has a
                                                                   15   controlling interest or with which Defendant is related to or affiliated, and the legal
                                                                   16   representatives, agents, heirs, affiliates, successors-in-interest or assigns of any
                                                                   17   excluded party. Plaintiff reserves the right to amend or modify the Class definition
                                                                   18   in connection with a motion for Class certification and/or the result of discovery.
                                                                   19         43.      This lawsuit is properly brought as a class action for the following
                                                                   20   reasons:
                                                                   21         44.      The Class is so numerous that joinder of the individual members of the
                                                                   22   proposed Class is impracticable. The Class includes thousands of persons
                                                                   23   geographically dispersed throughout the United States. The precise number and
                                                                   24   identities of Class members are unknown to Plaintiff, but are known to Defendant or
                                                                   25   can be ascertained through discovery, using records of sales, warranty records, and
                                                                   26   other information kept by Defendant or its agents.
                                                                   27         45.      Plaintiff does not anticipate any difficulties in the management of this
                                                                   28   action as a class action. The Class is ascertainable, and there is a well-defined
                                                                                                                    10
                                                                         CLASS ACTION COMPLAINT                                                         Case No.
                                                                           Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 11 of 26



                                                                    1   community of interest in the questions of law and/or fact alleged herein since the
                                                                    2   rights of each Class member were infringed or violated in similar fashion based
                                                                    3   upon Defendant’s uniform misconduct. Notice can be provided through sales and
                                                                    4   warranty records and publication.
                                                                    5         46.      Questions of law or fact common to the Class exist as to Plaintiff and
                                                                    6   all Class members, and these common questions predominate over any questions
                                                                    7   affecting only individual members of the Class. Among these predominant common
                                                                    8   questions of law and/or fact are the following:
                                                                    9               a. Whether the RTX 2080 graphics cards lived up to the representations
                                                                   10                  that it was capable of “6X the performance of previous-generation
                                                                   11                  graphics cards;” that it was “light years ahead” of other cards; that it
                                                                   12                  provided “ultra-cool and quiet performance;” and possessed “powerful
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                  NVIDIA Turing™ GPU architecture, breakthrough technologies, and
                                                                   14                  11 GB of next-gen, ultra-fast GDDR6 memory [which made it] the
                                                                   15                  world’s ultimate gaming GPU.”
                                                                   16               b. Whether a reasonable consumer would find these representations
                                                                   17                  material to their decision to purchase the RTX 2080 graphics card;
                                                                   18               c. Whether Defendant’s RTX 2080 graphics cards contain a defect and
                                                                   19                  the nature of that defect;
                                                                   20               d. Whether Defendant made any express or implied warranties in
                                                                   21                  connection with the sale of the defective graphics cards;
                                                                   22               e. Whether Defendant breached any express or implied warranties;
                                                                   23               f. Whether Defendant was unjustly enriched by selling defective graphics
                                                                   24                  cards;
                                                                   25               g. Whether Defendant violated applicable consumer protection laws by
                                                                   26                  selling graphics cards that did not live up to the performance
                                                                   27                  representations made by Defendant; and
                                                                   28               h. The appropriate nature and measure of damages.
                                                                                                                   11
                                                                         CLASS ACTION COMPLAINT                                                           Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 12 of 26



                                                                    1         47.    Defendant engaged in a common course of conduct giving rise to the
                                                                    2   claims of Plaintiff and the Class. The common questions in this litigation
                                                                    3   predominate over any individual questions.
                                                                    4         48.    Plaintiff’s claims are typical of the claims of Class members. The
                                                                    5   injuries sustained by Plaintiff and the Class flow, in each instance, from a common
                                                                    6   nucleus of operative facts based on the Defendant’s uniform conduct as set forth
                                                                    7   above. The defenses, if any, that will be asserted against Plaintiff’s claims likely will
                                                                    8   be similar to the defenses that will be asserted, if any, against Class members’
                                                                    9   claims.
                                                                   10         49.    Plaintiff will fairly and adequately protect the interests of Class
                                                                   11   members.
                                                                   12         50.    Plaintiff has no interests materially adverse to or that irreconcilably
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   conflict with the interests of Class members and have retained counsel with
                                                                   14   significant experience in handling class actions and other complex litigation, and
                                                                   15   who will vigorously prosecute this action.
                                                                   16         51.    A class action is superior to other available methods for the fair and
                                                                   17   efficient group-wide adjudication of this controversy, and individual joinder of all
                                                                   18   Class members is impracticable, if not impossible, because there are at numerous
                                                                   19   Class members located throughout the United States. Moreover, the cost to the court
                                                                   20   system of such individualized litigation would be substantial. Individualized
                                                                   21   litigation would likewise present the potential for inconsistent or contradictory
                                                                   22   judgments and would result in significant delay and expense to all parties and
                                                                   23   multiple courts hearing virtually identical lawsuits. By contrast, the conduct of this
                                                                   24   action as a class action presents fewer management difficulties, conserves the
                                                                   25   resources of the parties and the courts, protects the rights of each Class member and
                                                                   26   maximizes recovery to them.
                                                                   27                             INJUNCTIVE CLASS RELIEF
                                                                   28         52.   Rules 23(b)(1) and (2) contemplate a class action for purposes of
                                                                                                                12
                                                                         CLASS ACTION COMPLAINT                                                     Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 13 of 26



                                                                    1   seeking class-wide injunctive relief. Here, the Defendant has engaged in conduct
                                                                    2   resulting in misleading consumers about the quality and capabilities of the RTX
                                                                    3   2080 graphics cards. Since Defendant’s conduct has been uniformly directed at all
                                                                    4   consumers in the United States, and the conduct continues presently, injunctive
                                                                    5   relief on a class-wide basis is a viable and suitable solution to remedy Defendant’s
                                                                    6   continuing misconduct. Plaintiff does not know if he can rely on Defendant’s claims
                                                                    7   in the future, but would purchase the RTX 2080 graphics cards again if the defect or
                                                                    8   defects that lead to their high failure rate were fixed and the quality and performance
                                                                    9   of the cards were as represented.
                                                                   10         53.      The injunctive Class is properly brought and should be maintained as a
                                                                   11   class action under Rule 23(a), and the injunctive Class satisfies the class action
                                                                   12   prerequisites of numerosity, commonality, typicality, and adequacy because:
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13               a. Numerosity: Individual joinder of the injunctive Class Members would
                                                                   14                  be wholly impracticable. Defendant’s RTX 2080 graphics cards have
                                                                   15                  been purchased by thousands of people throughout the United States;
                                                                   16               b. Commonality: Questions of law and fact are common to members of
                                                                   17                  the Class. Defendant’s misconduct was uniformly directed at all
                                                                   18                  consumers. Thus, all members of the Class have a common cause
                                                                   19                  against Defendant to stop its misleading conduct through an injunction.
                                                                   20                  Since the issues presented by this injunctive Class deal exclusively with
                                                                   21                  Defendant’s misconduct, resolution of these questions would
                                                                   22                  necessarily be common to the entire Class. Moreover, there are
                                                                   23                  common questions of law and fact inherent in the resolution of the
                                                                   24                  proposed injunctive class, including, inter alia:
                                                                   25                     i. Resolution of the issues presented in the 23(b)(3) class;
                                                                   26                    ii. Whether members of the Class will continue to suffer harm by
                                                                   27                        virtue of Defendant’s deceptive product marketing and
                                                                   28                        advertising; and
                                                                                                                     13
                                                                         CLASS ACTION COMPLAINT                                                          Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 14 of 26



                                                                    1                    iii. Whether, on equitable grounds, Defendant should be prevented
                                                                    2                         from continuing to deceptively advertise and market the RTX
                                                                    3                         2080 graphics cards as being superior to other graphics cards.
                                                                    4               c. Typicality: Plaintiff’s claims are typical of the claims of the injunctive
                                                                    5                  Class because his claims arise from the same course of conduct (i.e.
                                                                    6                  Defendant’s deceptive and misleading marketing, labeling, and
                                                                    7                  advertising practices). Plaintiff is a typical representative of the Class
                                                                    8                  because, like all members of the injunctive Class, he purchased
                                                                    9                  Defendant’s RTX 2080 graphics cards which were sold unfairly and
                                                                   10                  deceptively to consumers throughout the United States.
                                                                   11               d. Adequacy: Plaintiff will fairly and adequately represent and protect the
                                                                   12                  interests of the injunctive Class. His consumer protection claims are
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                  common to all members of the injunctive Class and he has a strong
                                                                   14                  interest in vindicating their rights. In addition, Plaintiff and the Class
                                                                   15                  are represented by counsel who is competent and experienced in both
                                                                   16                  consumer protection and class action litigation.
                                                                   17         54.      The injunctive Class is properly brought and should be maintained as a
                                                                   18   class action under Rule 23(b)(2) because Plaintiff seeks injunctive relief on behalf of
                                                                   19   the Class Members on grounds generally applicable to the entire injunctive Class.
                                                                   20   Certification under Rule 23(b)(2) is appropriate because Defendant has acted or
                                                                   21   refused to act in a manner that applies generally to the injunctive Class (i.e.
                                                                   22   Defendant has marketed the RTX 2080 graphics cards using the same misleading
                                                                   23   and deceptive labeling to all of the Class Members). Any final injunctive relief or
                                                                   24   declaratory relief would benefit the entire injunctive Class as Defendant would be
                                                                   25   prevented from continuing its misleading and deceptive marketing practices and
                                                                   26   would be required to honestly disclose to consumers the nature of the RTX 2080
                                                                   27   graphics cards. Plaintiff would purchase the RTX 2080 graphics cards again if the
                                                                   28   defect or defects that lead to their high failure rate were fixed and the quality and
                                                                                                                      14
                                                                         CLASS ACTION COMPLAINT                                                          Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 15 of 26



                                                                    1   performance of the cards were as represented.
                                                                    2                               FIRST CAUSE OF ACTION
                                                                    3                   Violation of Cal. Bus. & Prof. Code § 17200, et seq.
                                                                    4                           (On Behalf of Plaintiff and the Class)
                                                                    5         55.    Plaintiff repeats and realleges each and every allegation contained in all
                                                                    6   the foregoing paragraphs as if fully set forth herein.
                                                                    7         56.    Plaintiff has standing to pursue this claim under California’s Unfair
                                                                    8   Competition Law (“UCL”) because he suffered an injury-in-fact and lost money as a
                                                                    9   result of Defendant’s unfair practices. Specifically, he expended more money in the
                                                                   10   transaction than he otherwise would have due to Defendant’s misrepresentations and
                                                                   11   conduct.
                                                                   12         57.    Advertising and labeling the RTX 2080 graphics cards as superior in
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   performance and quality to other graphics cards when they are subject to a high rate
                                                                   14   of failure constitutes a course of unfair conduct within the meaning of Cal. Civ.
                                                                   15   Code § 17200, et seq.
                                                                   16         58.    Defendant’s advertising failed to disclose that the RTX 2080 graphics
                                                                   17   cards were subject to a high rate of failure and could cause artifacting, blue screens,
                                                                   18   black screens, complete system failure, and other errors.
                                                                   19         59.    The conduct of the Defendant harms the interests of consumers and
                                                                   20   market competition. There is no valid justification for Defendant’s conduct.
                                                                   21         60.    Defendant engaged in unlawful business acts and practices by
                                                                   22   breaching implied and express warranties, and violating the Consumers Legal
                                                                   23   Remedies Act, Cal. Civ. Code § 1750, et seq.
                                                                   24         61.    Defendant engaged in fraudulent business practices by knowingly
                                                                   25   misrepresenting the RTX 2080 graphics cards as superior in performance and
                                                                   26   quality to other graphics cards when they are subject to a high rate of failure. Such
                                                                   27   practices are devoid of utility and outweighed by the gravity of harm to Plaintiff and
                                                                   28   the Class who lost money or property by paying for the defective product.
                                                                                                                 15
                                                                         CLASS ACTION COMPLAINT                                                        Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 16 of 26



                                                                    1         62.    Each of Defendant’s unfair, unlawful and fraudulent practices
                                                                    2   enumerated above was the direct and proximate cause of financial injury to Plaintiff
                                                                    3   and the Class. Defendant has unjustly benefitted as a result of its wrongful conduct.
                                                                    4   Plaintiff and the Class members are accordingly entitled to have Defendant disgorge
                                                                    5   and restore to Plaintiff and Class members all monies wrongfully obtained by
                                                                    6   Defendant as a result of the conduct as alleged herein.
                                                                    7         63.    Pursuant to section 17203 of the California Business and Professions
                                                                    8   Code, Plaintiff seeks an order of this Court enjoining Defendant from continuing to
                                                                    9   engage in unfair, unlawful and deceptive practices and any other act prohibited by
                                                                   10   law, including the acts set forth herein.
                                                                   11                             SECOND CAUSE OF ACTION
                                                                   12                        Violation of Cal. Civ. Code § 1750, et seq.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                          (On Behalf of Plaintiff and the Class)
                                                                   14         64.    Plaintiff repeats and realleges each and every allegation contained in all
                                                                   15   the foregoing paragraphs as if fully set forth herein.
                                                                   16         65.    The Consumers Legal Remedies Act (“CLRA”) was enacted to protect
                                                                   17   consumers against unfair and deceptive business practices. The CLRA applies to
                                                                   18   Defendant’s acts and practices because the Act covers transactions involving the
                                                                   19   sale of goods to consumers.
                                                                   20         66.    Plaintiff and members of the Class are “consumers” within the meaning
                                                                   21   of section 1761(d) of the California Civil Code, and they engaged in “transactions”
                                                                   22   within the meaning of sections 1761(e) and 1770 of the California Civil Code,
                                                                   23   including the purchases of the RTX 2080 graphics cards.
                                                                   24         67.    The RTX 2080 graphics cards are “goods” under Cal. Civ. Code §
                                                                   25   1761(a).
                                                                   26         68.    Defendant’s unfair and deceptive business practices were intended to
                                                                   27   and did result in the sale of the RTX 2080 graphics cards.
                                                                   28         69.   Defendant violated the CLRA by engaging in the following unfair and
                                                                                                               16
                                                                         CLASS ACTION COMPLAINT                                                 Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 17 of 26



                                                                    1   deceptive practices:
                                                                    2         (1) Representing that RTX 2080 graphics cards have characteristics, uses or
                                                                    3   benefits that they do not have, in violation of section 1770(a)(5);
                                                                    4         (2) Representing that RTX 2080 graphics cards are of a particular standard,
                                                                    5   quality, or grade when they are not, in violation of section 1770(a)(7); and
                                                                    6         (3) Advertising RTX 2080 graphics cards with the intent not to sell them as
                                                                    7   advertised, in violation of section 1770(a)(9).
                                                                    8         70.    Defendant failed to disclose that the RTX 2080 graphics cards were
                                                                    9   subject to a high rate of failure and could cause artifacting, blue screens, black
                                                                   10   screens, complete system failure, and other errors.
                                                                   11         71.    If Plaintiff and the Class members had known this fact, they would not
                                                                   12   have purchased the RTX 2080 graphics cards at all or purchased them at the prices
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   they did.
                                                                   14         72.    As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                                                   15   the Class suffered injury.
                                                                   16         73.    Pursuant to California Civil Code § 1782(a), Mr. LeBoeuf sent
                                                                   17   Defendant a CLRA notice letter via certified mail, return receipt requested, which
                                                                   18   was delivered on or around February 13, 2019, advising Defendant that it is in
                                                                   19   violation of the CLRA and must correct, repair, replace or otherwise rectify the
                                                                   20   goods alleged to be in violation of § 1770.
                                                                   21         74.    As of the date of this filing, Plaintiff has not received a response.
                                                                   22         75.    Accordingly, Plaintiff seeks damages under the CLRA in an amount to
                                                                   23   be determined at trial.
                                                                   24                                THIRD CAUSE OF ACTION
                                                                   25                          BREACH OF EXPRESS WARRANTY
                                                                   26                     (On Behalf of Plaintiff and all Class Members)
                                                                   27         76.    Plaintiff repeats and realleges each and every allegation contained in
                                                                   28   the foregoing paragraphs as if fully set forth herein.
                                                                                                                    17
                                                                         CLASS ACTION COMPLAINT                                                         Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 18 of 26



                                                                    1         77.    Defendant provided the Plaintiff and Class Members with an express
                                                                    2   warranty in the form of written affirmations of fact promising and representing that
                                                                    3   the RTX 2080 graphics cards provide “6X the performance of previous-generation
                                                                    4   graphics cards;” are “light years ahead” of other cards; provides “ultra-cool and
                                                                    5   quiet performance;” and that “powerful NVIDIA Turing™ GPU architecture,
                                                                    6   breakthrough technologies, and 11 GB of next-gen, ultra-fast GDDR6 memory
                                                                    7   make it the world’s ultimate gaming GPU.”
                                                                    8         78.    The above affirmations of fact were not couched as “belief” or
                                                                    9   “opinion,” and were not “generalized statements of quality not capable of proof or
                                                                   10   disproof.”
                                                                   11         79.    These affirmations of fact became part of the basis for the bargain and
                                                                   12   were material to the Plaintiff’s and Class Members’ transactions.
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         80.    Plaintiff and Class Members reasonably relied upon the Defendant’s
                                                                   14   affirmations of fact and justifiably acted in ignorance of the material facts omitted or
                                                                   15   concealed when they decided to buy Defendant’s Products.
                                                                   16         81.    Within a reasonable time after he knew or should have known of
                                                                   17   Defendant’s breach, Plaintiff, on behalf of himself and Class Members, placed
                                                                   18   Defendant on notice of its breach in his CLRA letter, giving Defendant an
                                                                   19   opportunity to cure its breach, which it refused to do.
                                                                   20         82.    Defendant breached the express warranty because the RTX 2080
                                                                   21   graphics cards are subject to a high rate of failure and cannot live up to Defendant’s
                                                                   22   promises of high quality and performance.
                                                                   23         83.    Defendant’s conduct has breached the express warranty laws of all
                                                                   24   states, including California.
                                                                   25         84.    As a direct and proximate result of Defendant’s breach of express
                                                                   26   warranty, Plaintiff and Class Members were damaged in the amount of the price
                                                                   27   they paid for the Products, in an amount to be proven at trial.
                                                                   28         ///
                                                                                                                   18
                                                                         CLASS ACTION COMPLAINT                                                        Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 19 of 26



                                                                    1                             FOURTH CAUSE OF ACTION
                                                                    2                      VIOLATION OF THE MAGNUSON-MOSS
                                                                    3                      WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                                                                    4                            (On Behalf of All Class Members)
                                                                    5         85.    Plaintiff repeats and realleges each and every allegation contained in
                                                                    6   the foregoing paragraphs as if fully set forth herein.
                                                                    7         86.    Plaintiff brings this claim individually and on behalf of all members of
                                                                    8   the Class. Upon certification, the Class will consist of more than 100 Class
                                                                    9   Members.
                                                                   10         87.    The Magnuson-Moss Warranty Act provides a federal remedy for
                                                                   11   consumers who have been damaged by the failure of a supplier or warrantor to
                                                                   12   comply with any obligation under a written warranty or implied warranty, or other
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   various obligations established under the Magnuson-Moss Warranty Act, 15 U.S.C.
                                                                   14   § 2301 et seq.
                                                                   15         88.    The RTX 2080 graphics cards are “consumer products” within the
                                                                   16   meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
                                                                   17         89.    Plaintiff and other members of the Class are “consumers” within the
                                                                   18   meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
                                                                   19         90.    Defendant is a “supplier” and “warrantor” within the meaning of the
                                                                   20   Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).
                                                                   21         91.    As described above, Defendant represented in writing that the RTX
                                                                   22   2080 graphics cards were of superior quality and would provide superior
                                                                   23   performance.
                                                                   24         92.    These statements were made in connection with the sale of the RTX
                                                                   25   2080 graphics cards and relate to the nature of the graphics cards and affirm and
                                                                   26   promise that the graphics cards are as represented and defect free and, as such, are
                                                                   27   “written warranties” within the meaning of the Magnuson-Moss Warranty Act, 15
                                                                   28   U.S.C. § 2301(6)(A).
                                                                                                                    19
                                                                         CLASS ACTION COMPLAINT                                                        Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 20 of 26



                                                                    1         93.    As alleged herein, Defendant breached the written warranty by selling
                                                                    2   consumers RTX 2080 graphics cards that are subject to a high failure rate. The RTX
                                                                    3   2080 graphics cards do not conform to the Defendant’s written warranty and
                                                                    4   therefore violates the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.
                                                                    5   Consequently, Plaintiff and the other members of the Class have suffered injury and
                                                                    6   are entitled to damages in an amount to be proven at trial.
                                                                    7                              FIFTH CAUSE OF ACTION
                                                                    8         BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                                                    9                            (On Behalf of all Class Members)
                                                                   10         94.    Plaintiff repeats and realleges each and every allegation contained in
                                                                   11   the foregoing paragraphs as if fully set forth herein.
                                                                   12         95.    Defendant is in the business of manufacturing, distributing, marketing,
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   and advertising the RTX 2080 graphics cards.
                                                                   14         96.    Defendant impliedly warranted to members of the general public,
                                                                   15   including Plaintiff and Class members, that the RTX 2080 graphics cards were of
                                                                   16   merchantable quality (i.e., a product of a high enough quality to make it fit for sale,
                                                                   17   usable for the purpose it is made, of average worth in the marketplace, or not
                                                                   18   broken, unworkable, damaged, contaminated or flawed), were of the same quality as
                                                                   19   those generally acceptable in the trade or that would pass without objection in the
                                                                   20   trade, were free from material defects and were reasonably fit for the ordinary
                                                                   21   purposes for which they were intended or used. In addition, Defendant either was or
                                                                   22   should have been aware of the particular purposes for which such graphics cards are
                                                                   23   used, and that Plaintiff and the Class members were relying on the skill and
                                                                   24   judgment of Defendant to furnish suitable goods for such purpose.
                                                                   25         97.    Defendant breached its implied warranties by selling Plaintiff and Class
                                                                   26   members defective graphics cards. The Defect renders the RTX 2080 graphics cards
                                                                   27   unmerchantable. Defendant has refused to recall, repair, or replace, free of charge,
                                                                   28   all RTX 2080 graphics cards or refund the prices paid for them.
                                                                                                                 20
                                                                         CLASS ACTION COMPLAINT                                                         Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 21 of 26



                                                                    1         98.    The Defect in the RTX 2080 graphics cards existed when they left
                                                                    2   Defendant’s and possession and thus is inherent in such graphics cards.
                                                                    3         99.    As a result of the foregoing, Plaintiff and Class Members have been
                                                                    4   damaged in the amount paid for the Defendant’s Products, together with interest
                                                                    5   thereon from the date of purchase. Additionally, Plaintiff and Class members either
                                                                    6   have or will incur economic, incidental and consequential damages in the cost of
                                                                    7   repair or replacement and costs of complying with continued contractual obligations
                                                                    8   as well as the cost of buying an additional graphics card they would not have
                                                                    9   purchased had the graphics cards in question not contained the defect.
                                                                   10                               SIXTH CAUSE OF ACTION
                                                                   11                     BREACH OF EXPRESS WARRANTY UNDER
                                                                   12                      THE SONG-BEVERLY WARRANTY ACT
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                          (On behalf of Plaintiff and the Class)
                                                                   14         100. Plaintiff repeats and reallege each and every allegation contained in the
                                                                   15   foregoing paragraphs as if fully set forth herein.
                                                                   16         101. Defendant was at all relevant times, a merchant, manufacturer,
                                                                   17   distributor, and/or seller within the meaning of Cal. Civ. Code § 1791.
                                                                   18         102. The RTX 2080 graphics cards, at all relevant times, were “consumer
                                                                   19   goods” within the meaning of Cal. Civ. Code § 1791.
                                                                   20         103. Plaintiff and the members of the Class are “buyers” within the meaning
                                                                   21   of Cal. Civ. Code § 1791.
                                                                   22         104. Plaintiff and the members of the Class bought the RTX 2080 graphics
                                                                   23   cards for personal, household, or family purposes.
                                                                   24         105. Defendant warranted that the RTX 2080 graphics cards met certain
                                                                   25   standards of performance and quality, as described above.
                                                                   26         106. Defendant’s express warranty extended to Plaintiff and the Class
                                                                   27   because they are natural persons who could have been expected to use the products
                                                                   28   they purchased.
                                                                                                                   21
                                                                         CLASS ACTION COMPLAINT                                                     Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 22 of 26



                                                                    1           107. Defendant knowingly breached its warranty because the RTX 2080
                                                                    2   graphics cards are subject to a high rate of failure, as described above.
                                                                    3           108. Plaintiff notified the Defendant of its breach in his CLRA letter.
                                                                    4           109. As a result, Plaintiff and the members of the Class are entitled to
                                                                    5   damages in an amount to be determined at trial.
                                                                    6                             SEVENTH CAUSE OF ACTION
                                                                    7      BREACH OF IMPLIED WARRANTY UNDER THE SONG-BEVERLY
                                                                    8                                    WARRANTY ACT
                                                                    9                           (On behalf of Plaintiff and the Class)
                                                                   10           110. Plaintiff repeats and realleges each and every allegation contained in
                                                                   11   the foregoing paragraphs as if fully set forth herein.
                                                                   12           111. As a merchant of the RTX 2080 graphics cards, Defendant impliedly
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   warranted that the RTX 2080 graphics cards were merchantable, would pass without
                                                                   14   objection in the trade, and were fit for the ordinary purpose for which they were
                                                                   15   used.
                                                                   16           112. The ordinary purpose for which the RTX 2080 graphics cards would be
                                                                   17   used would be to allow computer graphics to run more smoothly.
                                                                   18           113. The RTX 2080 graphics cards, when sold, were not merchantable and
                                                                   19   not fit for the ordinary purpose for which they are used.
                                                                   20           114. The RTX 2080 graphics cards are inherently defective because they are
                                                                   21   subject to a variety of problems, including artifacting, blue screens, black screens,
                                                                   22   and complete failure.
                                                                   23           115. Defendant breached its implied warranty of merchantability under the
                                                                   24   Song-Beverly Warranty Act.
                                                                   25           116. Defendant was provided notice of these issues by the CLRA letter sent
                                                                   26   by Plaintiff.
                                                                   27           117. As a direct and proximate result of the Defendant’s breach of the
                                                                   28   implied warranty Plaintiff and the other Class members have been damaged in an
                                                                                                                  22
                                                                         CLASS ACTION COMPLAINT                                                   Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 23 of 26



                                                                    1   amount to be proven at trial, together with reasonable attorneys’ fees and costs.
                                                                    2                             EIGHTH CAUSE OF ACTION
                                                                    3                      COMMON LAW UNJUST ENRICHMENT
                                                                    4                     (On Behalf of Plaintiff and All Class Members)
                                                                    5         118.    Plaintiff repeats and realleges each and every allegation contained in
                                                                    6   the foregoing paragraphs as if fully set forth herein.
                                                                    7         119.    Plaintiff, on behalf of himself and consumers nationwide, brings a
                                                                    8   common law claim for unjust enrichment.
                                                                    9         120.    Defendant’s conduct violated, inter alia, state and federal law by
                                                                   10   manufacturing, advertising, marketing, and selling the RTX 2080 graphics cards
                                                                   11   while misrepresenting and omitting material facts.
                                                                   12         121.    Defendant’s unlawful conduct as described in this Complaint allowed
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Defendant to knowingly realize substantial revenues from selling its Products at the
                                                                   14   expense of, and to the detriment or impoverishment of, Plaintiff and Class Members,
                                                                   15   and to Defendant’s benefit and enrichment. Defendant has thereby violated
                                                                   16   fundamental principles of justice, equity, and good conscience.
                                                                   17         122.    Plaintiff and Class Members conferred significant financial benefits
                                                                   18   and paid substantial compensation to Defendant for the RTX 2080 graphics cards,
                                                                   19   which were not as Defendant represented them to be.
                                                                   20         123.    Under common law principles of unjust enrichment, it is inequitable
                                                                   21   for Defendant to retain the benefits conferred by Plaintiff’s and Class Members’
                                                                   22   overpayments.
                                                                   23         124.    Plaintiff and Class Members seek disgorgement of all profits resulting
                                                                   24   from such overpayments and establishment of a constructive trust from which
                                                                   25   Plaintiff and Class Members may seek restitution.
                                                                   26         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
                                                                   27   judgment as follows:
                                                                   28         ///
                                                                                                                    23
                                                                         CLASS ACTION COMPLAINT                                                       Case No.
                                                                          Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 24 of 26



                                                                    1     (a) Declaring this action to be a proper class action and certifying Plaintiff as the
                                                                    2        representative of the Class under Rule 23 of the FRCP; and Plaintiff as
                                                                    3        representative of the Class.;
                                                                    4     (b) Entering preliminary and permanent injunctive relief against Defendant,
                                                                    5        directing Defendant to correct its practices and to comply with consumer
                                                                    6        protection laws nationwide, including California consumer protection laws;
                                                                    7     (c) Awarding monetary, compensatory, statutory and punitive damages;
                                                                    8     (d) Awarding Plaintiff and Class Members their costs and expenses incurred in
                                                                    9        this action, including reasonable allowance of fees for Plaintiff’s attorneys
                                                                   10        and experts, and reimbursement of Plaintiff’s expenses; and
                                                                   11     (e) Granting such other and further relief as the Court may deem just and proper.
                                                                   12
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Dated: May 10, 2019                  NYE, STIRLING, HALE & MILLER, LLP
                                                                   14                                        By:       /S/
                                                                                                                   Jonathan D. Miller, Esq.
                                                                   15                                              Alison M. Bernal, Esq.
                                                                   16                                              33 W. Mission Street, Suite 201
                                                                                                                   Santa Barbara, CA 93101
                                                                   17                                              Tel: (805) 963-2345
                                                                   18                                              Fax: (805) 284-9590
                                                                                                                   jonathan@nshmlaw.com
                                                                   19                                              alison@nshmlaw.com
                                                                   20
                                                                   21   Dated: May 10, 2019                  WALSH, PLLC
                                                                   22                                        By:      /S/
                                                                                                                   Bonner C. Walsh, Esq.
                                                                   23                                              (To be admitted Pro Hac Vice)
                                                                   24                                              1561 Long Haul Road
                                                                                                                   Grangeville, ID 83530
                                                                   25                                              Tel: (541) 359-2827
                                                                   26                                              Fax: (866) 503-8206
                                                                                                                   bonner@walshpllc.com
                                                                   27
                                                                   28
                                                                                                                    24
                                                                        CLASS ACTION COMPLAINT                                                         Case No.
                                                                          Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 25 of 26



                                                                    1   Dated: May 10, 2019            THE SULTZER LAW GROUP, P.C.
                                                                    2                                  By:      /S/
                                                                                                             Adam Gonnelli, Esq.
                                                                    3                                        (To be admitted Pro Hac Vice)
                                                                    4                                        85 Civic Center Plaza, Suite 200
                                                                                                             Poughkeepsie, NY 12601
                                                                    5                                        Tel: (845) 483-7100
                                                                    6                                        Fax: (888) 749-7747
                                                                                                             gonnelia@thesultzerlawgroup.com
                                                                    7
                                                                                                         Attorneys for Plaintiff and the Class
                                                                    8
                                                                    9
                                                                   10
                                                                   11
                                                                   12
NYE, STIRLING, HALE & MILLER
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                              25
                                                                        CLASS ACTION COMPLAINT                                                   Case No.
                                                                            Case 5:19-cv-02543-SVK Document 1 Filed 05/10/19 Page 26 of 26



                                                                     1                             DEMAND FOR JURY TRIAL
                                                                     2
                                                                               Plaintiff, Matthew LaBoeuf, on behalf of himself and the Class, hereby
                                                                     3
                                                                         demands a trial by jury of all claims so triable in the above-referenced matter.
                                                                     4
                                                                     5   Dated: May 10, 2019                  NYE, STIRLING, HALE & MILLER, LLP
                                                                     6                                        By:       /S/
                                                                     7                                              Jonathan D. Miller, Esq.
                                                                                                                    Alison M. Bernal, Esq.
                                                                     8                                              33 W. Mission Street, Suite 201
                                                                     9                                              Santa Barbara, CA 93101
                                                                                                                    Tel: (805) 963-2345
                                                                    10                                              Fax: (805) 284-9590
                                                                    11                                              jonathan@nshmlaw.com
                                                                                                                    alison@nshmlaw.com
                                                                    12
NYE,, STIRLING, HALE & MILLER
                                SANTA BARBARA, CALIFORNIA 93101
                                33 WEST MISSION STREET, SUITE 201




                                                                    13
                                                                         Dated: May 10, 2019                  WALSH, PLLC
                                                                    14
                                                                                                              By:      /S/
                                                                    15                                              Bonner C. Walsh, Esq.
                                                                                                                    (To be admitted Pro Hac Vice)
                                                                    16                                              1561 Long Haul Road
                                                                    17                                              Grangeville, ID 83530
                                                                                                                    Tel: (541) 359-2827
                                                                    18                                              Fax: (866) 503-8206
                                                                    19                                              bonner@walshpllc.com
                                                                    20
                                                                         Dated: May 10, 2019                  THE SULTZER LAW GROUP, P.C.
                                                                    21
                                                                                                              By:      /S/
                                                                    22                                              Adam Gonnelli, Esq.
                                                                    23                                              (To be admitted Pro Hac Vice)
                                                                                                                    85 Civic Center Plaza, Suite 200
                                                                    24                                              Poughkeepsie, NY 12601
                                                                    25                                              Tel: (845) 483-7100
                                                                                                                    Fax: (888) 749-7747
                                                                    26                                              gonnelia@thesultzerlawgroup.com
                                                                    27
                                                                                                                Attorneys for Plaintiff and the Class
                                                                    28
                                                                                                                     26
                                                                          CLASS ACTION COMPLAINT                                                        Case No.
